


Exhibit 10.3
 
INVESTOR RIGHTS AGREEMENT
 
 
THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is entered into as of November
13, 2009, by and among Conseco, Inc., a Delaware corporation (the “Company”),
and Paulson & Co. Inc., a Delaware corporation on behalf of the several
investment funds and accounts managed by it (the “Stockholder”) and any other
Investors agreeing in writing to be bound by the terms of this Agreement.
 
 
W I T N E S S E T H:


 
WHEREAS, pursuant to the Stock Purchase Agreement, dated as of October 13, 2009
(the “Purchase Agreement”), by and among the Company and the Stockholder, the
Company issued to the Stockholder shares of Common Stock (as defined below) and
Warrants (as defined below);
 
 
WHEREAS, as a result of and immediately following the consummation of the
transactions contemplated by the Purchase Agreement, the Stockholder owns
16,400,000 Shares (as defined below) and Warrants (as defined below) to purchase
5,000,000 shares of Common Stock; and
 
 
WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, each of the Company and the Stockholder desire to enter
into this Agreement to set forth certain rights and obligations of the Company
and the Stockholder with respect to the ownership by the Stockholder of the
Company's securities and certain other matters, all in accordance with the terms
and conditions set forth herein.
 
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
 
                  ARTICLE I                      
 
 
DEFINITIONS
 
 
SECTION 1.1 Certain Defined Terms.  Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Purchase Agreement.  For purposes of this Agreement, the following terms shall
have the following meanings:
 

 

--------------------------------------------------------------------------------

 

“5% Shareholder” shall mean a Person or group of Persons that is a “5-percent
shareholder” of the Company pursuant to Treasury Regulation § 1.382-2T(g).
 
“Additional Effective Date” shall have the meaning set forth in Sections 3.1(c)
and 3.2(b).


“Additional Filing Date” shall have the meanings set forth in Sections 3.1(c)
and 3.2(b).
 
“Adjusted Ownership” means, with respect to any Person a percentage determined
by dividing (a) the sum of (i) the number of issued and outstanding Voting
Securities of the Company owned by such person and (ii) the number of Voting
Securities issuable upon the conversion or exercise of any Equity Securities of
the Company owned by such person, by (b) the sum of (i) the number of issued and
outstanding Voting Securities of the Company in the aggregate and (ii) the
number of Voting Securities issuable upon the conversion or exercise of any
Equity Securities of the Company owned by such person, then multiplying such
quotient by 100%.
 
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, such specified Person, for so long as such Person
remains so associated to the specified Person.
 
 
“Affiliated Assignee” shall have the meaning set forth in Section 8.9.
 
“Assignment Period” shall have the meaning set forth in Section 3.1(d).
 
“beneficial owner” or “beneficially own” has the meaning given such term in Rule
13d-3 under the Exchange Act and a Person's beneficial ownership of either
Common Stock or other Voting Securities of the Company shall be calculated in
accordance with the provisions of such Rule; provided, however, that for
purposes of determining beneficial ownership, a Person shall be deemed to be the
beneficial owner of any security which may be acquired by such Person whether
within sixty (60) days or thereafter, upon the conversion, exchange or exercise
of any options, rights or other securities.
 
“Black Out Period” shall have the meanings set forth in Sections 3.3(a)(i) and
(ii).
 
“Business Day” means any day other than a day on which banks are required or
authorized by law to be closed in the State of New York or the State of Indiana.
 
“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person and, with respect to the Company, includes any and all shares of Common
Stock, preferred stock and any other equity interests of the Company.

 
2

--------------------------------------------------------------------------------

 



“Claims” shall have the meaning set forth in Section 4.4(a).
 
 
“Closing” has the meaning assigned to such term in the Purchase Agreement.
 
 
“Closing Date” has the meaning assigned to such term in the Purchase Agreement.
 
 
“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any securities issued in respect thereof, or in substitution therefor, in
connection with any stock split, dividend, spin-off or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization or business combination.
 
“Company Affiliate” refers to any Investor during and for the three months
following such time such Investor (i) holds in excess of 10% of the Voting
Securities of the Company or (ii) has a material relationship with any director
of the Company.
 
 
“Company Board” means the Board of Directors of the Company.
 
 
“Company Non-Affiliate” means any Investor other than a Company Affiliate.
 
 
“Company Offering” means any public offering of securities of the Company, in
whole or in part, by the Company (other than pursuant to Form S-8 or Form S-4).
 
 
“Confidentiality Agreement” means the Mutual Nondisclosure Agreement dated as of
August 27, 2009, by and between the Stockholder and the Company.
 
 
“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise.
 
 
“Covered Securities” means Common Stock and any securities convertible into or
exercisable or exchangeable for Common Stock, other than securities that are (A)
Indebtedness issued in connection with the Company Refinancing (as such terms
are defined in the Purchase Agreement), (B) the Warrants, (C) issued by the
Company pursuant to any employment contract, employee or benefit plan, stock
purchase plan, stock ownership plan, stock option or equity compensation plan or
other similar plan where stock is being issued or offered to a trust, other
entity to or for the benefit of any employees, potential employees, consultants,
officers or director of the Company, (D) issued by the Company in connection
with a business combination
 

 
3

--------------------------------------------------------------------------------

 

 
or other merger, acquisition or disposition transaction, (E) issued with
reference to the common stock of a Subsidiary (i.e., a carve-out transaction),
(F) issued as a dividend or in connection with a dividend investment or
stockholder purchase plan or (G) issued in exchange for, or upon exercise or
conversion of, (i) currently outstanding securities or (ii) securities issued
hereafter that are securities described in clauses (A) through (F) above.
 
“Demand Limitation” shall have the meaning set forth in Section 3.2.
 
“Demand Notice” shall have the meaning set forth in Section 3.2.
 
 
“Designated Securities” shall have the meaning set forth in Section 5.2.
 
“Effective Date” shall have the meaning set forth in Section 3.1(c).
 
“Equity Securities” means with respect to the Company, any and all shares of
Capital Stock of the Company or securities of the Company, options or other
rights convertible into, or exchangeable or exercisable for, such shares.
 
 
“Excess Shares” shall have the meaning set forth in Section 7.1(c).
 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Filing Date” shall have the meaning set forth in Section 3.1(c).
 
“Holdback Period” shall have the meaning set forth in Section 4.6.
 
 
“incur” or “incurrence” means to incur, create, assume, guarantee or otherwise
become directly or indirectly liable with respect to.
 
 
“Indemnified Parties” shall have the meaning set forth in Section 4.4(a).
 
 
“Initial Effective Date” shall have the meaning set forth in Section 3.1(a)(ii).
 
 
“Initial Filing Date” shall have the meaning set forth in Section 3.1(a)(i).
 
 
 “Investor” means any of the Stockholder Parties and the Unaffiliated Assignees.
 
 
“Investor Representative” means the Stockholder or its Affiliated designee, or,
on or after such date as the Stockholder Parties hold less than 50% of the
Registrable Securities outstanding (determined based on the Registrable
Securities Purchase Price of the Registrable
 

 
4

--------------------------------------------------------------------------------

 

 
Securities then held by the Stockholder Parties as a percentage of the aggregate
Registrable Securities Purchase Price applicable to all Registrable Securities
then outstanding) for a 90 consecutive day period, the Investor or group of
Affiliated Investors who hold the largest single block of Registrable
Securities.
 
 
“Liquidated Damages” shall have the meaning set forth in Section 3.3(d)(i).
 
 
“Lock-Up Period” means the period commencing on the Closing Date and ending on
the date that is the earlier of (a) 90 days after the closing of the Public
Offering (as defined in the Purchase Agreement) and (b) six months after the
Closing Date.
 
 
“NYSE” means The New York Stock Exchange, Inc.
 
 
“Percentage Interest” means, as of any date, the percentage equal to (i) the
aggregate number of Shares beneficially owned or otherwise held by the
Stockholder Parties as of such date, divided by (ii) the total number of
outstanding shares of Company Common Stock as of such date.
 
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any Group (as such term is defined in Section 13(d)(3) of the
Exchange Act) comprised of two or more of the foregoing.
 
 
“Permitted Assignee” shall have the meaning set forth in Section 8.9.
 
“Plan of Distribution” shall have the meaning set forth in Section 3.1(a)(i).
 
 
“Private Placement” shall have the meaning set forth in Section 5.3(b).
 
 
“Public Offering” has the meaning attributed thereto in the Purchase Agreement.
 
 
“Purchase Agreement” shall have the meaning set forth in the Recitals.
 
 
“Qualified Offering” shall have the meaning set forth in Section 5.1.
 
 
“Registrable Securities” means any Shares and Warrants issued to the Stockholder
pursuant to the Purchase Agreement or subsequently issued with respect thereto
(including,
 

 
5

--------------------------------------------------------------------------------

 

 
without limitation, upon exercise of the Warrants), any convertible Indebtedness
issued in connection with the Company Refinancing and any other shares of Common
Stock now owned or hereafter acquired by the Stockholder (including shares
issued upon conversion, exercise, or otherwise in respect of any Equity
Securities), other than (i) shares of Common Stock subject to registration or
registration rights pursuant to any past, present or future obligation of the
Company under any other Agreement (other than shares of Common Stock issued upon
conversion of convertible Indebtedness acquired by Stockholder in the Company
Refinancing), and (ii) in the case of any Permitted Assignee hereunder, shares
of Common Stock acquired by such Permitted Assignee that were not (or, if
issuable upon conversion or exercise of any Equity Securities of the Company,
would not have been if so converted by the prior holder) Registrable Securities
immediately prior to the acquisition of such shares of Common Stock or Equity
Securities convertible thereinto.  As to any particular Registrable Securities,
once issued, such Registrable Securities shall cease to be Registrable
Securities when (i) a registration statement with respect to the sale by the
Investor of such securities shall have become effective under the Securities Act
and such securities shall have been disposed of in accordance with such
registration statement, (ii) such securities shall have been distributed to the
public pursuant to Rule 144 (or any successor provision), (iii) such securities
are eligible to be a sold by the holder thereof pursuant to Rule 144 without
restriction or limitation thereunder on volume or manner of sale (other than
restrictions imposed hereunder) in the reasonable opinion of counsel to the
Company; (iv) such securities are sold in a private transaction in which the
transferor's rights under this Agreement are not assigned to the transferee of
the securities; or (v) such securities shall have ceased to be outstanding.  For
purposes of this Agreement, any required calculation of the amount of, or
percentage of, Registrable Securities shall be based on the number of Shares or
other shares of Common Stock which are Registrable Securities.
 
 
“Registrable Securities Purchase Price” means, with respect to any Registrable
Security, the purchase price actually paid by the Investor holding such
Registrable Security (or, if such Registrable Security was acquired upon
exercise or conversion of other Equity Securities, the exercise price or
conversion price thereof), in all cases subject to adjustment for any stock
split, dividend, spin-off or combination, or any reclassification,
recapitalization, merger, consolidation, exchange or other similar
reorganization or business combination.  Notwithstanding the foregoing, the
Registrable Securities Purchase Price for (i) the Shares shall be $4.29 per
Share and (ii) the Warrants shall be $1.50 per share of common stock issuable
upon exercise of the Warrants, in all cases subject to adjustment for any stock
split, dividend, spin-off or combination, or any reclassification,
recapitalization, merger, consolidation, exchange or other similar
reorganization or business combination.
 
 
“Registration Default” shall have the meaning set forth in Section 3.1(d).
 
 
“Registration Expenses” means any and all expenses incident to performance of or
compliance with Articles III, IV and V of this Agreement, including (i) all SEC
and NYSE or other securities exchange registration and filing fees, (ii) all
fees and expenses of complying with securities or blue sky laws (including the
reasonable fees and disbursements of counsel for the
 

 
6

--------------------------------------------------------------------------------

 

 
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, messenger and delivery expenses, (iv) all fees
and expenses incurred in connection with the listing of the Registrable
Securities on the NYSE or any other securities exchange pursuant to this
Agreement and all rating agency fees, (v) the fees and disbursements of counsel
for the Company and of the Company's independent public accountants, including
the expenses of any special audits and/or “cold comfort” letters required by or
incident to such performance and compliance, (vi) the reasonable fees and
disbursements of counsel, (vii) any reasonable fees and disbursements of
underwriters and their counsel customarily paid by the issuers or sellers of
securities (including, without limitation, fees and expenses related to filings
with the Financial Industry Regulatory Authority, Inc.), and the reasonable fees
and expenses of special experts retained in connection with the requested
registration, but excluding underwriting discounts and commissions and transfer
taxes, if any, and (viii) all expenses incurred in connection with any road
shows (including the reasonable out-of-pocket expenses of the holder of the
applicable Registrable Securities).
 
 
“Registration Statement” means any registration statement of the Company under
the Securities Act which covers any of the Registrable Securities pursuant to
the provisions of this Agreement, including the prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.  For the avoidance of
doubt, the definition of “Registration Statement” includes any Shelf
Registration.
 
“Response Period” shall have the meaning set forth in Section 3.2.
 
 
“Rule 144” means Rule 144 (or any successor provision) under the Securities Act.
 
 
“Scheduled Earnings Blackouts” shall have the meaning set forth in Section
3.3(a)(ii).
 
 
“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency then administering the Securities Act or the Exchange Act and other
federal securities laws.
 
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
 
“Sell-Down” shall have the meaning set forth in Section 5.5.
 
 
“Shares” shall mean (a) the Shares acquired by the Stockholder pursuant to the
Purchase Agreement, (b) any Common Stock issued to any Investor in connection
with the exercise of the Warrants, and any securities issued in respect of (a)
or (b), or in substitution
 

 
7

--------------------------------------------------------------------------------

 

 
therefor, in connection with any stock split, dividend, spin-off or combination,
or any reclassification, recapitalization, merger, consolidation, exchange or
other similar reorganization or business combination.
 
 
“Shelf Registration” shall have the meaning set forth in Section 3.1(a)(i).
 
 
“Stockholder Party” means any of the Stockholder and the Affiliated Assignees.
 
 
“Subsidiary” means (i) any corporation of which a majority of the securities
entitled to vote generally in the election of directors thereof, at the time as
of which any determination is being made, are owned by another entity, either
directly or indirectly, and (ii) any joint venture, general or limited
partnership, limited liability company or other legal entity in which an entity
is the record or beneficial owner, directly or indirectly, of a majority of the
voting interests or the general partner and, with respect to the Company.
 
 
“Suspension Notice” shall have the meaning set forth in Section 3.3(a).
 
 
“Transaction Agreements” shall mean the Confidentiality Agreement and the
Purchase Agreement.
 
 
“Transfer” shall mean, with respect to any security or instrument, any voluntary
or involuntary attempt to, directly or indirectly, offer, sell, assign,
transfer, grant a participation in, pledge, hypothecate or otherwise encumber or
dispose of, including, without limitation, by way of entry into any swap or
other agreement or transaction that hedges or transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of such security
or instrument, or the consummation of any such transactions.
 
 
“Unaffiliated Assignee” shall have the meaning set forth in Section 8.9.
 
“Underwriter Cutback” shall have the meaning set forth in Section 3.2.
 
 
“Underwritten Offering” shall have the meaning set forth in Section 3.2.
 
 
“Voting Securities” means, at any time, shares of any class of Equity Securities
which are then entitled to vote generally in the election of Directors.
 
 
“Voting Threshold” means, at any time and with respect to any matter upon which
holders of any class or series of Capital Stock of the Company are then entitled
to vote or consent, 19.9% of the aggregate voting power of all Capital Stock so
entitled.  If approval of
 

 
8

--------------------------------------------------------------------------------

 

 
such matter requires the separate vote or consent of any class(es) or series of
Capital Stock of the Company, the “Voting Threshold” will be determined in
respect of, and by reference to, the aggregate voting power of all class(es) or
series of Capital Stock entitled to vote in each such vote or consent.
 
 
“Warrants” shall mean the warrants to acquire an aggregate 5,000,000 shares of
Common Stock purchased by the Stockholder pursuant to the Purchase Agreement.
 
 
“Withheld Shares” shall have the meaning set forth in Section 7.1(b).
 
 
SECTION 1.2 Other Definitional Provisions. (a) The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article and Section references are to this Agreement unless
otherwise specified.
 
(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
                        ARTICLE II                                
 
 
RESTRICTIONS ON TRANSFER
 
 
SECTION 2.1 Transfer of the Shares. No Investor shall Transfer any Shares or
Warrants without the Company’s written consent except (i) any Transfer by a
Stockholder Party to any Affiliate of the Stockholder who agrees to be bound by
all of the provisions of this Agreement as a Stockholder Party (subject to
Section 8.9), which Affiliate of the Stockholder will then be a Stockholder
Party entitled to further transfer as a Stockholder Party hereunder to
Affiliates of the Stockholder in accordance with the terms hereof, or (ii) (x)
upon the expiration of the Lock-Up Period, (y) pursuant to a Transfer described
in Section 2.3(b) or (z) in the event of a Sell-Down and, in the case of clauses
(x), (y) and (z):
 
(a) pursuant to an effective registration statement under the Securities Act;
 
 
(b) pursuant to Rule 144; or
 
 
(c) upon receipt by the Company of an opinion of counsel reasonably satisfactory
to the Company that such Transfer is exempt from registration under the
Securities Act and applicable state laws.
 

 
9

--------------------------------------------------------------------------------

 



SECTION 2.2 Restrictive Legends. Each of the Investors hereby acknowledges and
agrees that, during the term of this Agreement, each of the certificates or
book-entry confirmations representing Shares or Warrants shall be subject to
stop transfer instructions and shall include the applicable portion(s) of the
legends set forth below:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR CONFIRMATION HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
(“TRANSFERRED”) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT OR AN EXEMPTION FROM REGISTRATION THEREUNDER.”
 
 
In the event that any Shares, Warrants or Common Stock issuable upon exercise of
the Warrants or upon conversion of convertible Indebtedness acquired by
Stockholder in the Company Refinancing (i) are no longer subject to the transfer
restrictions set forth in this Agreement, (ii) are Transferred in a transaction
registered under the Act, (iii) are Transferred in a transaction exempt from the
registration requirements of the Act, and upon delivery to the Company of such
documents as it may reasonably request with respect to such exemption, (iv) upon
an Investor’s request and receipt by the Company and its transfer agent of an
opinion of Investor’s counsel reasonably satisfactory to the Company and its
transfer agent to the effect that a “private placement” legend is no longer
required under the Act and applicable state laws or (v) upon an Investor’s
request and receipt by the Company and its transfer agent of the certificate
attached hereto as Exhibit A certifying that such shares of Common Stock are
eligible for resale without limitation under Rule 144 (other than Company
information requirements of Rule 144(c)), the Company shall promptly issue new
certificates or book-entry confirmations representing such Shares or Warrants,
at the expense of the Company.  The Company shall cause its counsel to issue a
legal opinion, if required (or requested by the Company’s transfer agent), to
effect the removal of such legend or notation, as applicable, in accordance with
this Section 2.2.
 
 
SECTION 2.3 Restriction on Certain Transactions.  From and after the date
hereof, each Investor hereby covenants and agrees that it shall not, without the
prior written consent of the Company, Transfer any of the Shares to any person
if such Transfer, taken together with any other Transfers of shares of Common
Stock by the Investor to the same person or any of its Affiliates at any time,
would, to the knowledge of the Investor, cause such Person and its Affiliates to
become a 5% Shareholder.  Notwithstanding this Section 2.3, nothing shall
prevent any Stockholder Party from making a Transfer in violation of Section 2.3
under the following circumstances:
 
 
(a) Transfers with the consent of the Company Board (such consent not to be
withheld unless the Company Board determines in good faith that such Transfer
will jeopardize or endanger the availability to the Company of its net operating
loss carryforwards to be used to offset its taxable income in such year or
future years and the basis for such determination is provided in writing to the
applicable Stockholder Party) to any Stockholder Party if the transferee agrees
in writing for the benefit of the Company (with a copy thereof to be
 

 
10

--------------------------------------------------------------------------------

 

furnished to the Company) to be bound by the terms of this Agreement and
provided that, in conjunction therewith, the transferee makes to the Company, at
and as of the date of such transfer, each of the representations and warranties
contained in Sections 4.1, 4.2 and 4.7 of the Purchase Agreement as if such
assignee were “Purchaser” therein;
 
 
(b) Transfers pursuant to a merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction or change of
control involving the Company or any Subsidiary of the Company so long as (i)
such transaction has been approved by the Company Board or (ii) none of the
Stockholder Parties (x) is a member of the group (as such term is defined in
Section 13(d)(3) of the Exchange Act) conducting such transaction or (y) has
taken any actions otherwise prohibited pursuant to Section 6.2 hereunder in
connection with such transaction; and
 
 
(c) Transfers in connection with the sale of shares in a widely-distributed
Underwritten Offering.
 
 
SECTION 2.4 Transfers Not In Compliance.  A purported or attempted Transfer of
Shares or Warrants by an Investor, and any purported assignment of Investor’s
rights and obligations hereunder, that does not comply with Section 2.1, Section
2.2, Section 2.3 and Section 8.9 shall be void ab initio and the purported
transferee or successor by operation of law shall not be deemed to be a
stockholder or warrantholder of the Company for any purpose and shall not be
entitled to any of the rights of (i) in the case of a Transfer of Shares, a
stockholder, including, without limitation, the right to vote any Shares
entitled to vote or to receive a certificate or certificates for the Shares or
any dividends or other distributions on or with respect to the Shares or (ii) in
the case of a Transfer of Warrants, a warrantholder, including, without
limitation, the right to exercise such Warrants or to receive shares of Common
Stock in respect thereof.
 
                               ARTICLE III                                
 
 
 
REGISTRATION RIGHTS WITH RESPECT TO
 
THE REGISTRABLE SECURITIES
 
 
SECTION 3.1 Shelf Registration Statement Matters.
 
 
(a) Shelf Registration Statement.  Subject to Section 3.3, the Company shall:
 
 
(i)  on or prior to the 60th day after the Closing (the “Initial Filing Date”),
prepare and file with the SEC a “shelf” Registration Statement covering the
resale of 100% of the Registrable Securities (a “Shelf Registration”) on such
Initial Filing Date for an offering to be made on a continuous basis
 

 
11

--------------------------------------------------------------------------------

 

pursuant to Rule 415 under the Securities Act (or any successor provisions),
which Shelf Registration shall be on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, in which
case such registration shall be on Form S-1 or another reasonably appropriate
form) and shall contain substantially the “Plan of Distribution” attached hereto
as Annex A;
 
 
(ii)  use reasonable best efforts to cause the Shelf Registration to become
effective as soon as practicable after such filing, but in no event later than
the 120th day after the Closing (the “Initial Effective Date”); provided,
however, that in the event the Company is notified by the SEC that the Shelf
Registration will not be reviewed or is no longer subject to further review and
comments, the Initial Effective Date shall be the fifth Business Day following
the date on which the Company is so notified if such date precedes the date
otherwise required above;
 
 
(iii)  use reasonable best efforts to maintain continuously in effect,
supplement and amend, if necessary, the Shelf Registration, as required by the
instructions applicable to such registration form or by the Securities Act,
until there are no remaining Registrable Securities;
 
 
(iv)  furnish, upon request, to the holders of the Registrable Securities to
which the Shelf Registration relates copies of any supplement or amendment to
such Shelf Registration prior to such supplement or amendment being used and/or
filed with the SEC; and
 
 
(v)  pay all Registration Expenses in connection with the Shelf Registration,
whether or not it becomes effective, and whether all, some or none of the
Registrable Securities to which it relates are sold pursuant to it.
 
 
(b) Effective Shelf Registration Statement. (i) If at any time, the Shelf
Registration ceases to be effective, the Company shall, subject to Section 3.3,
file, not later than 30 days after such prior Shelf Registration ceased to be
Effective (a “New Filing Date”), and use its reasonable best efforts to cause to
become effective a new Shelf Registration as soon as practicable, but not later
than the 90th day after such New Filing Date (a “New Effective Date”); provided,
however, that in the event the Company is notified by the SEC that the Shelf
Registration will not be reviewed or is no longer subject to further review or
comments, the New Effective Date shall be the fifth Business Day following the
date on which the Company is so notified if such date precedes the date
otherwise required above.
 
 
(ii)  If, after any Shelf Registration has become effective, it is interfered
with by any stop order, injunction or other order or requirement of the
 

 
12

--------------------------------------------------------------------------------

 

SEC or other governmental agency or authority, the Company shall use its
reasonable best efforts to prevent the issuance of any stop order suspending the
effectiveness of the Shelf Registration or of any order preventing or suspending
the use of any prospectus and, if any such order is issued, to obtain the
withdrawal of any such order at the earliest possible moment, but not later than
the 90th day after such order is issued (a “Withdrawal Date”).
 
 
(c) Additional Registrable Securities.  At any time that the Company knows that
the number of Registrable Securities at such time exceeds 115% of the number of
shares of Common Stock then registered on all Registration Statements applicable
to the Registrable Securities, the Company shall, subject to Section 3.3, use
its reasonable best efforts to amend any existing Registration Statement, or to
file an additional Registration Statement, to register for resale by the Holders
of not less than 100% of the Registrable Securities as soon as reasonably
practicable, but not later than the 30th day after the Company first knows of
such circumstance (an “Additional Filing Date” and together with the Initial
Filing Date, the New Filing Date, a “Filing Date”), and shall use its reasonable
best efforts to cause such amendment or additional Registration Statement to be
declared effective, as soon as practicable, but not later than the 60th day
after the Additional Filing Date (an “Additional Effective Date” and together
with the Initial Effective Date and the New Effective Date and the Withdrawal
Date, an “Effective Date”); provided, however that in the event the Company is
notified by the SEC that such additional Registration Statement will not be
reviewed or is no longer subject to further review and comments, such Additional
Effective Date as to such Registration Statement shall be the fifth Business Day
following the date on which the Company is so notified if such date precedes the
date otherwise required above.
 
 
(d) Delay Payments.  (i) The Company and each Investor each agree that the
Investor will suffer damages, and it would not be feasible to ascertain the
extent of such damages with precision, if the Company fails to fulfill its
obligations under Article III hereof. Subject in all cases to Section 3.3
(including any applicable Blackout Period imposed in accordance therewith) and
Section 4.6 (including any Holdback Period imposed in accordance therewith,
whether such period is pursuant to the agreement set forth in Section 4.6 or a
separate agreement with the underwriters of any Company Offering or Underwritten
Offering), if (A) a Registration Statement is not filed on or prior to any
Filing Date applicable thereto, (B) a Registration Statement is not declared
effective by the SEC or any order of a governmental authority preventing or
suspending the use of any prospectus is not lifted prior to any Effective Date
applicable thereto, (C) the Company fails to file with the SEC a request for
acceleration of effectiveness in accordance with Rule 461 promulgated under the
Securities Act, within five Business Days after the date that the Company is
notified in writing by the SEC that a Registration Statement will not be
“reviewed,” or is not subject to further review, (D) after the Effective Date,
the Shares are not listed on the NYSE, (E) after the Effective Date, a
Registration Statement required to be effective hereunder ceases for any reason
to remain effective (without being succeeded immediately by a replacement
Registration Statement filed and declared effective) or usable (excluding during
the Lock-Up Period, and excluding as a result of a post-effective amendment
thereto that is required by applicable law in order to cause a Permitted
Assignee hereunder to be named as a selling securityholder therein, provided
that such post-
 

 
13

--------------------------------------------------------------------------------

 

effective amendment is filed by the Company within 10 Business Days after the
Company receiving notice from any Investor that such post-effective amendment is
required (any such 10 Business Day period, an “Assignment Period”) for the
resale of Registrable Securities, or the Investors are otherwise unable to
effect the resale of any Registrable Securities hereunder as a result of a
breach by the Company of its obligations hereunder, in each case for such period
of time (excluding the duration of any Black Out Period applicable to such
Registrable Securities, any Holdback Period, any Assignment Period or the
Lock-up Period) as to any Registrable Securities for which any Registration
Statement is then required to be effective hereunder (each of the events
referred to in clauses (A) through (E), a “Registration Default”) the Company
shall pay to any Investor holding any Registrable Securities not eligible for
resale as a result of such Registration Default, for the duration of such
Registration Default as it applies to such Registrable Securities held by such
Investor:
 
 
(1)   if such Investor is a Company Affiliate, an amount (the “Affiliate
Liquidated Damages”) equal to (i) one-half of one percent (0.5%) per year of the
Registrable Securities Purchase Price applicable to such Registrable Securities
for the period up to and including the 70th day in any 360 consecutive-day
period during which a Registration Default has occurred and is continuing,
payable in cash on each January 1 and July 1 and calculated on the basis of a
360 calendar-day year consisting of twelve 30 calendar-day months, and (ii) one
percent (1.0%) per 30 days of the Registrable Securities Purchase Price
applicable to such Registrable Securities for the period exceeding the 70th day
in any 360 consecutive-day period during which a Registration Default has
occurred and is continuing, payable in cash on the second business day of each
calendar month in respect of payments accruing through the last day of the
preceding calendar month, with late payments accruing interest at a rate of 18%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law), compounding on each payment date; or
 
 
(2)   If such Investor is a Company Non-Affiliate, an amount equal to one
percent (1.0%) per 30 days of the Registrable Securities Purchase Price
applicable to such Registrable Securities, payable in cash on the second
business day of each calendar month in respect of payments accruing through the
last day of the preceding calendar month, with late payments accruing interest
at a rate of 18% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law), compounding on each payment date (the payments
described in clauses (1) and (2) of this Section 3.3(d)(i), the “Liquidated
Damages”)
 
 
(ii)  Notwithstanding anything to the contrary herein, in no event shall the
Company be liable for Liquidated Damages in excess of $8,000,000 in any calendar
year, pro-rated for the remaining portion of the calendar year in which this
Agreement is entered into.  Each of the Company and each Investor agree that the
Liquidated Damages provided for in this Section
 

 
14

--------------------------------------------------------------------------------

 

3.1(d) constitute a reasonable estimate of the damages that may be incurred by
the Investor by reason of a Registration Default and that such Liquidated
Damages are the only monetary damages available to the Stockholder in the event
of a Registration Default.  Notwithstanding anything to the contrary set forth
in this Section 3.1, no event shall be considered a Registration Default
hereunder if such event or the primary cause thereof (i) was consented to in
writing by the Stockholder or Investors holding in excess of 50% of the
then-outstanding Registrable Securities (determined based on the Registrable
Securities Purchase Price applicable to the then-outstanding Registrable
Securities), or (ii) results (and shall not be considered a Registration Default
for as long as it continues to result) primarily from (x) any breach or delay in
performance by any Investor of any of its obligations set forth in this
Agreement, (y) an Investor’s objection pursuant to Section 4.1(c) or (z) any
delay caused or requested by any underwriter or underwriters in connection with
an Underwritten Offering, including as a result of any holdback period
contemplated by Section 4.6 hereof.
 
 
SECTION 3.2 Underwritten Offerings; Demand Registration. Subject to Section 3.3
(including any Blackout Period imposed in accordance therewith) and 4.6
(including any Holdback Period imposed in accordance therewith, whether such
period is pursuant to the agreement set forth in Section 4.6 or a separate
agreement with the underwriters of any Company Offering or Underwritten
Offering), the Stockholder or, if the Stockholder has assigned its rights under
this Section 3.2 in accordance with the terms of this Agreement, Investors
holding more than 50% of the Registrable Securities at such time (determined
based on the Registrable Securities Purchase Price applicable to the
then-outstanding Registrable Securities)) may deliver a notice to the Company
stating that it wishes to effect an underwritten offering of all or part of its
Registrable Securities (an “Underwritten Offering”) and stating the number of
the Registrable Securities to be included in the Underwritten Offering (a
“Demand Notice”).  The Company shall, promptly after its receipt of a Demand
Notice, give all other Investors written notice of such request.  Each such
Investor may, by delivery of written notice to the Company within twenty (20)
days after the Company’s delivery of notice to such Investor (the “Response
Period”), request that all or any portion of such Investor’s Registrable
Securities be included in such Underwritten Offering.  Notwithstanding the
foregoing, the Stockholder and the other Investors, collectively, shall be
entitled to deliver to the Company no more than three (3) Demand Notices in the
aggregate (the “Demand Limitation”); provided that no Demand Notice shall be
counted against the Demand Limitation unless and until the Registration
Statement filed pursuant to such Demand Notice is declared effective and the
Registrable Securities registered thereunder have been sold (other than any such
Registrable Securities excluded from such Underwritten Offering as a result of a
determination by the underwriter that marketing factors required a limitation on
the number of shares to be underwritten in such offering (an “Underwriter
Cutback”), except in the event that (i) the Stockholder or Investors holding of
more than 50% of the Registrable Securities requested to be registered in such
Underwritten Offering (determined based on the Registrable Securities Purchase
Price applicable to such Registrable Securities) elect to abandon such offering
or (ii) the Underwritten Offering is not consummated primarily as a result of
the action, or failure to act, of one or more Investors holding Registrable
Securities requested to be included therein.  Notwithstanding the foregoing, if,
in connection with an Underwritten Offering requested pursuant to the final
Demand Notice permitted under
 

 
15

--------------------------------------------------------------------------------

 

the Demand Limitation set forth above, (i) the Stockholder Parties request that
all of their remaining Registrable Securities be included in such Underwritten
Offering, and (ii) solely as a result of an Underwriter Cutback, the Stockholder
Parties are required to sell less than 75% of such Registrable Securities
requested to be distributed in such Underwritten Offering, then the Stockholder
Parties will be entitled, collectively, to request one additional Underwritten
Offering with respect to all of their remaining Registrable Securities, in which
all Investors will be entitled to participate as if in connection with, and
pursuant to the procedures applicable to, the delivery of a Demand Notice;
provided that, in connection with such additional Underwritten Offering, any
Underwriter Cutbacks shall be applied first, pro rata, with respect to the
Registrable Securities of Unaffiliated Assignees requested to be included
therein, and thereafter, pro rata, with respect to the Registrable Securities of
the Stockholder Parties requested to be included therein.
 
Upon expiration of such Response Period (or, if the Lock-Up Period has not then
expired, upon expiration of the Lock-Up Period), and subject to Section 3.3
hereof, as soon as reasonably practicable and subject to such Underwriter
Cutbacks as may be requested by the managing underwriter(s) of such Underwritten
Offering:
 
 
(a) if there is, at such time, an effective Shelf Registration in respect of the
Registrable Securities, the Company shall promptly amend or supplement the Shelf
Registration if and as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to an Underwritten Offering, but in any
event no later than 30 days after the expiration of the Response Period, and
shall use its reasonable best efforts to cause such amendment to become
effective as soon as practicable after such filing, but in any event no later
than 90 days after the expiration of the Response Period; or
 
 
(b) if there is, at such time, no effective Shelf Registration in effect in
respect of the Registrable Securities, the Company shall:
 
 
(i)  cause to be prepared and to file a Registration Statement as promptly as
reasonably practicable after expiration of the Response Period, but in any event
no later than 30 days thereafter;
 
 
(ii)  use reasonable best efforts to cause such Registration Statement to become
effective as soon as practicable after filing, but in any event no later than 90
days after expiration of the Response Period;
 
(iii)  use reasonable best efforts to maintain in effect, supplement and amend,
if necessary, the Registration Statement, as required by the instructions
applicable to such registration form or by the Securities Act for the period
required to consummate the Underwritten Offering;


(iv)  furnish, upon request, to the holders of the Registrable Securities to
which the Registration Statement relates copies of any supplement or amendment
to such Registration Statement prior to such supplement or amendment being used
and/or filed with the SEC; and
 
 

 
16

--------------------------------------------------------------------------------

 
 
 
(v)  pay all Registration Expenses in connection with the Registration
Statement, whether or not it becomes effective, and whether all, some or none of
the Registrable Securities to which it relates are sold pursuant to it.
 
 
The date that is thirty (30) days after the expiration of the Response Period
shall be an “Additional Filing Date” for purposes of Section 3.1(d) hereunder,
and the date that is ninety (90) days after the expiration of the Response
Period shall be an “Additional Effective Date” for purposes of Section 3.1(d)
hereunder.
 
 
SECTION 3.3 Suspension of Registration Rights. (a) Notwithstanding anything to
the contrary herein, if the Company shall at any time furnish to the Stockholder
a certificate signed by any of its authorized officers (a “Suspension Notice”)
stating that:
 
 
(i)   the Company has pending or in process a material transaction, the
disclosure of which would, in the good faith judgment of the Company Board,
after consultation with its outside counsel, materially and adversely affect the
Company; or
 
 
(ii)   the Company Board has made the good faith determination (after
consultation with counsel and including, without limitation, recurring earnings
blackout periods established by the Company Board or a designated committee
thereof (“Scheduled Earnings Blackouts”)) (i) that use or continued use of any
proposed or effective Registration Statement for purposes of effecting offers or
sales of Registrable Securities pursuant thereto would require, under the
Securities Act, premature disclosure in such Registration Statement (or the
prospectus relating thereto) of material, non-public information (without
disclosing the specific material, non-public information, unless the Stockholder
specifically requests in writing to receive such material, non-public
information), (ii) that such premature disclosure would not be in the best
interest of the Company and (iii) that it is therefore essential to defer the
filing or to suspend the use of such Registration Statement (and the prospectus
relating thereto) for purposes of effecting offers or sales of Registrable
Securities pursuant thereto,
 
 
then the right of the Investors to require the Company to file any Registration
Statement or, after the filing thereof, use any Registration Statement (and the
prospectus relating thereto) for purposes of effecting offers or sales of
Registrable Securities pursuant thereto shall be suspended for a period (a
“Black Out Period”) of not more than (i) with respect to any Company Affiliate,
180 days in any 360 consecutive-day period (and no more than
 

 
17

--------------------------------------------------------------------------------

 

 
45 consecutive days in any 360 consecutive day period except, in the case of a
Suspension Notice delivered, or a Scheduled Earnings Blackout designated, in
respect of the Company’s year-end earnings reports, no more than 65 consecutive
days after delivery of such Suspension Notice or start of such Scheduled
Earnings Black Out), (ii) with respect to any Company Non-Affiliate, 90 days in
any 360 consecutive-day period (and no more than 45 consecutive days in any 360
consecutive day period except, in the case of a Suspension Notice delivered, or
Scheduled Earnings Blackout designated, in respect of the Company’s year-end
earnings reports, no more than 65 consecutive days after delivery of such
Suspension Notice or start of such Scheduled Earnings Black Out).  For avoidance
of doubt, with respect to any Registrable Security, no Registration Default
shall be applicable to such Registrable Security during any Black Out Period
permitted to be imposed on the holder of such Registrable Security pursuant to
this Section 3.3.  Notwithstanding anything to the contrary in this Section
3.3(a), the Company shall not impose any Black Out Period, including any
Scheduled Earnings Black Out, in a manner that is more restrictive (including,
without limitation, as to duration) than the comparable restrictions the Company
may impose on Transfers of the Company’s Equity Securities by its directors and
senior executive officers.
 
 
(b) During any Black Out Period, no Investor shall offer or sell any Registrable
Securities pursuant to or in reliance upon any Registration Statement (or the
prospectus relating thereto) filed by the Company.  Notwithstanding the
foregoing, if the public announcement of such material, nonpublic information is
made during a Black Out Period, then the Black Out Period shall terminate
without any further action of the parties and the Company shall immediately
notify the Investors of such termination.  Except in connection with any notice
required to be provided hereunder or in connection with any reasonable response
to unsolicited written or oral requests from a Stockholder Party or its
representatives and affiliates for information, the Company shall use its
reasonable best efforts to refrain from providing any Stockholder Party with any
material, non-public information without such Stockholder Party’s prior written
consent.
 
 
SECTION 3.4 Incidental Registration Rights.  If the Company at any time proposes
to offer Covered Securities in a registered Company Offering for its own
account, each such time it will promptly give written notice to the Investors of
its intention so to do.  Upon the written request of any Investor, received by
the Company within thirty (30) days after delivery of any such notice by the
Company, requesting to register any or all of its Registrable Securities, the
Company will use its reasonable best efforts to cause such Registrable
Securities to be included in the securities to be covered by the Registration
Statement proposed to be filed in connection with the registered Company
Offering to the extent required to permit the sale or other disposition by such
Investor of such Registrable Securities.  If such registered Company Offering
involves an underwriting, the Company shall so advise the Investors as a part of
the written notice given pursuant to this Section 3.4.  In such event, the right
of any Investor to registration pursuant to this Section 3.4 shall be
conditioned upon such Investor’s participation in such underwriting to the
extent provided herein.  If any Investor proposes to distribute any or all of
its Registrable Securities through such underwritten Company Offering, it shall
(together with the Company and any other Investors so participating) enter into
an underwriting agreement in
 

 
18

--------------------------------------------------------------------------------

 

customary form with the underwriter or underwriters selected for underwriting by
the Company.  Notwithstanding any other provision of this Section 3.4, if there
is an Underwriter Cutback, such limitation will be imposed first pro rata with
respect to all securities whose holders have a contractual, incidental right to
include such securities in the Registration Statement (including, without
limitation, any Investors) and as to which inclusion has been requested pursuant
to such right.  The Company shall be obligated to include in such Registration
Statement only such limited portion of Registrable Securities with respect to
which any Investor has requested inclusion hereunder.  Notwithstanding the
foregoing provisions, the Company may withdraw any Registration Statement
referred to in this Section 3.4 without thereby incurring any liability to any
Investor.  If any Investor disapproves of the terms of any such underwriting, it
may elect to withdraw therefrom by written notice to the Company and the
underwriter or in such other manner as may be required by any underwriting
agreement to which the Investor becomes a party in connection with such
underwriting.  Any Registrable Securities or other securities excluded or
withdrawn from such underwriting shall be withdrawn from such registration and
the Company Offering, and the Registration Statement applicable to such
registration shall not be available for use by such Investor in respect of such
withdrawn Registrable Securities.  
 
 
                            ARTICLE IV                                
 
 
 
REGISTRATION PROCEDURES
 
 
SECTION 4.1 Registration Procedures. If and whenever the Company is required to
effect or cause the registration of any Registrable Securities under the
Securities Act under this Agreement:
 
(b) The Company will use its reasonable best efforts to cause the Registration
Statement applicable to such Registrable Securities to become effective and,
subject to Section 3.3 hereof, the Company will prepare and file with the SEC
such amendments and supplements to the Registration Statement and the prospectus
or prospectus supplement used in connection therewith as may be necessary (i) in
the case of a Shelf Registration, to keep such Shelf Registration continuously
effective and usable for resale of the Registrable Securities for a period from
the date of its initial effectiveness until such time as there are no such
Registrable Securities remaining (including by refiling the Shelf Registration
(or a new Shelf Registration) if the initial Shelf Registration expires, (ii) in
the case of any other Registration Statement, to keep such Registration
Statement effective and usable for resale of all of the Registrable Securities
intended to be sold pursuant thereto and (iii) to comply with the provisions of
the Securities Act with respect to the disposition of the Registrable Securities
covered by such Registration Statement. The Company shall use its reasonable
best efforts to cause any amendment to any Registration Statement to be declared
effective by the SEC as soon as practicable following the filing thereof with
the SEC. In the event that the Company is a well-known seasoned issuer (as
defined under Rule 405 of the Act) at the time of the filing of the Shelf
Registration with the SEC, such Shelf Registration shall be designated by the
Company as an automatic Shelf Registration.

 
19

--------------------------------------------------------------------------------

 

 
(c) Not less than five (5) Business Days prior to the filing of each
Registration Statement and not less than one (1) Business Day prior to the
filing of any related prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall, upon request of any Investor (but not
if such Investor does not so request) (i) furnish to such Investor drafts of all
such documents proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of such Investor, and (ii) cause its officers and directors, counsel and
independent certified public accountants to respond, during normal business
hours and upon reasonable notice, to such inquiries as shall be necessary, in
the reasonable opinion of counsel to such Investor, to conduct a reasonable
investigation within the meaning of the Securities Act. If such Investor
reasonably and in good faith objects in writing and with specificity to any
proposed disclosure in a draft Registration Statement or prospectus (no later
than three (3) Business Days after the Stockholder has been furnished copies
thereof) or any amendments or supplements thereto (no later than one (1)
Business Day after the Stockholder has been furnished copies thereof) (i)
regarding such Investor or (ii) on the basis that the disclosure, as proposed,
contains one or more untrue statements of a material fact or omissions to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading, in each case whether such disclosure is contained in the “selling
stockholder” section thereof or otherwise, the Company shall not file such
Registration Statement or such prospectus or amendments or supplements thereto
until it has taken such steps as it deems reasonably appropriate to address the
Investor’s concerns.
 
 
(d) The Company will furnish to each Investor such number of copies of the
applicable Registration Statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as such Investor may reasonably request in order
to facilitate the disposition of Registrable Securities owned or to be
distributed by such Investor.
 
 
(e) The Company shall use its reasonable best efforts to register and qualify
the Registrable Securities under such other securities or “blue sky” laws of
such jurisdictions within the United States as shall be reasonably requested by
the Investors, to keep such registration or qualification in effect for so long
as such Registrable Securities remain outstanding, and to take any other action
which may be reasonably necessary to enable the Investors to consummate the
disposition in such jurisdictions within the United States of the Registrable
Securities; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.
 
(f) After the filing of any Registration Statement, the Company will promptly
notify the Investors of any stop order issued or threatened by the SEC and shall
use its reasonable best efforts to prevent the entry of such stop order or to
remove it if entered.

 
20

--------------------------------------------------------------------------------

 

 
(g) The Company shall use its reasonable best efforts to cause the Shares and
the Common Stock issued upon exercise of the Warrants to be listed on the NYSE
or such other securities exchange on which the Common Stock is then listed.  The
Company will comply in all material respects with the Company’s reporting,
filing and other obligations under the NYSE Listed Company Manual or bylaws or
other rules of the NYSE or comparable regulations of such other securities
exchanges on which the Common Stock is then listed.  The Company will not take
any action which would be reasonably expected to result in the delisting or
suspension of trading of the Common Stock, including the Shares and the Common
Stock issued upon exercise of the Warrants, on the NYSE or a comparable national
securities exchange.
 
 
(h) The Company shall promptly notify the Investors:
 
 
(i)  of the existence of any fact of which the Company is aware or the
occurrence of an event or the passage of time that makes the financial
statements included in a Registration Statement ineligible for inclusion therein
or any statement made in a Registration Statement or related prospectus untrue
in any material respect or that otherwise requires the preparation of a
supplement or amendment thereto so that, as thereafter amended or supplemented,
such Registration Statement or related prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statement therein, in light of the
circumstances under which they are made, not misleading and promptly make
available to the Investors a reasonable number of copies of any such supplement
or amendment; provided that any Suspension Notice (including, with respect to
Scheduled Earnings Blackouts, any such Suspension Notice describing the
Company’s Scheduled Earnings Blackout policy) shall satisfy the notice
requirements hereunder;
 
 
(ii)  when any Registration Statement filed pursuant to this Agreement or any
amendment thereto (other than through the incorporation by reference therein of
any report, statement or other document required to be filed pursuant to the
Exchange Act and the rules and regulations thereunder) has been filed with the
SEC and when such Registration Statement or any post-effective amendment thereto
has become effective;
 
 
(iii)  of any request by the SEC for amendments or supplements to any
Registration Statement or the prospectus included therein; and
 
 
(iv)  of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Common Stock for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose or the issuance of any stop order suspending the effectiveness of any
registration statement.
 
21

--------------------------------------------------------------------------------




(i) The Company shall use reasonable best efforts to procure the cooperation of
the Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by any Investor.
 
 
(j) In connection with an Underwritten Offering, the Company shall:
 
 
(i)  enter into such customary agreements, including a customary underwriting
agreement, in each case in form and substance reasonably satisfactory to the
Company, which may include indemnification provisions in favor of underwriters
and other Persons in addition to, or in substitution for the provisions of
Section 4.4 hereof, and take such other actions as the Stockholder Parties, the
Investor Representative or the underwriters may reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities;
 
 
(ii)  obtain one or more comfort letters, dated such date or dates as are
customary for the Company in the context of an underwritten Company Offering,
addressed to any underwriters of the Underwritten Offering, signed by the
Company’s independent public accountants, in form and covering such matters of
the type customarily covered by comfort letters delivered by the Company in
connection with underwritten Company Offerings as the lead underwriters may
reasonably request;
 
 
(iii)   make available for inspection by the Stockholder, by the Investor
Representative, by any underwriter participating in any disposition to be
effected pursuant to an Underwritten Offering and by any attorney, accountant or
other agent retained by the Stockholder, the Investor Representative or any such
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company's
officers, directors and employees to supply all information reasonably requested
by the Stockholder, the Investor Representative or any such underwriter,
attorney, accountant or agent in connection with such Underwritten Offering;
 
 
(iv)   if requested by the managing underwriter or agent or the Stockholder or
the Investor Representative, promptly incorporate in a prospectus supplement or
post-effective amendment such information as the managing underwriter or agent
or Investor Representative or the Stockholder reasonably requests to be included
therein, including, with respect to the number of Registrable Securities being
sold by the Investors to such underwriter or agent, the purchase price being
paid therefor by such underwriter or agent and with respect to any other terms
of the underwritten offering and make all required filings of such prospectus
supplement or post-effective amendment as soon as reasonably practicable after
being notified of the matters incorporated in such prospectus supplement or
post-effective amendment;
 

 
22

--------------------------------------------------------------------------------

 

 
 
 
(v)   use its reasonable best efforts to obtain for delivery to the underwriter
or agent an opinion or opinions from counsel for the Company in customary form
and in form, substance and scope reasonably satisfactory to such underwriters or
agents and their counsel;
 
 
(vi)   use its commercially reasonable efforts (taking into account the
interests of the Company) to make available the executive officers of the
Company to participate with the Stockholder, the Investor Representative and any
underwriters in any customary “road shows” or other selling efforts that may be
reasonably requested by the Stockholder and the Investor Representative, on the
one hand, or managing underwriters, on the other hand, in connection with an
Underwritten Offering.
 
 
SECTION 4.2 Information Supplied. The Company may require any Investor to
furnish the Company with, and such Investor shall promptly furnish, such
information regarding the Investor and pertinent to the disclosure requirements
reasonably relating to the registration and the distribution of the Registrable
Securities as the Company may from time to time reasonably request in writing.
 
SECTION 4.3 Restrictions on Disposition. Each Investor agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 4.1(h), such Investor will forthwith discontinue
disposition of Registrable Securities pursuant to the registration statement
covering such Registrable Securities until such Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 4.1(h), and,
if so directed by the Company, such Investor will deliver to the Company all
copies, other than permanent file copies then in such Investor's possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice; provided that, for the duration of any such suspension
of the use of the Registration Statement that is not included as a Black Out
Period, Liquidated Damages shall accrue and be payable pursuant to Section
3.1(d) hereof.
 
SECTION 4.4 Indemnification.  (a) In the event of any registration of any
Registrable Securities under the Securities Act pursuant to Articles III or IV
of this Agreement, the Company shall, and it hereby does, indemnify and hold
harmless, to the extent permitted by law, the seller of any Registrable
Securities covered by such registration statement, each Affiliate of such seller
and their respective directors, officers, employees and stockholders or members
or general and limited partners (and any director, officer, Affiliate, employee,
stockholder and controlling Person of any of the foregoing), each Person who
participates as an underwriter in the offering or sale of such securities and
each other Person, if any, who controls such seller or any such underwriter
within the meaning of the Securities Act (collectively, the “Indemnified
Parties”), against any and all losses, claims, damages or liabilities, joint or
several, actions or proceedings (whether commenced or threatened) in respect
thereof (“Claims”) and expenses (including reasonable attorney's fees and
reasonable expenses of investigation) to which such

 
23

--------------------------------------------------------------------------------

 

Indemnified Party may become subject under the Securities Act, common law or
otherwise, insofar as such Claims or expenses arise out of, relate to or are
based upon (i) any untrue statement or alleged untrue statement of any material
fact contained in any registration statement under which such securities were
registered under the Securities Act, any preliminary, final or summary
prospectus contained therein, or any amendment or supplement thereto, or (ii)
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading; provided, that the Company shall not be liable to any Indemnified
Party in any such case to the extent that any such Claim or expense arises out
of, relates to or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement or amendment
or supplement thereto or in any such preliminary, final or summary prospectus in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such seller specifically for use in the preparation
thereof; and, provided, further, that the Company will not be liable in any such
case to the extent, but only to the extent, that the foregoing indemnity with
respect to any untrue statement contained in or omitted from a registration
statement or the prospectus shall not inure to the benefit of any party (or any
person controlling such party) who is obligated to deliver a prospectus in
transactions in a security as to which a registration statement has been filed
pursuant to the Securities Act and from whom the person asserting any such
Damages purchased any of the Registrable Securities to the extent that it is
finally judicially determined that such Damages resulted solely from the fact
that such party sold Registrable Securities to a person to whom there was not
sent or given, at or prior to the written confirmation of such sale, a copy of
the registration statement or the prospectus, as amended or supplemented, and
(x) the Company shall have previously and timely furnished sufficient copies of
the registration statement or prospectus, as so amended or supplemented, to such
party in accordance with this Agreement and (y) the registration statement or
prospectus, as so amended or supplemented, would have corrected such untrue
statement or omission of a material fact.  The Company’s obligation to indemnify
for Claims and expenses hereunder is irrespective of whether the Indemnified
Party has itself paid such Claims or expenses.
 
(b) As a condition to including any Registrable Securities in any registration
statement filed in accordance with Sections 3.2 or 3.4 herein, the Company shall
have received a customary agreement from the prospective seller of such
Registrable Securities or any underwriter to indemnify and hold harmless (in the
same manner and to the same extent as set forth in Section 4.4(a)) the Company
and all other prospective sellers or any underwriter, as the case may be, with
respect to any untrue statement or alleged untrue statement in or omission or
alleged omission from such registration statement, any preliminary, final or
summary prospectus contained therein, or any amendment or supplement thereto, if
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such seller or underwriter
specifically for use in the preparation of such registration statement,
preliminary, final or summary prospectus or amendment or supplement, or a
document incorporated by reference into any of the foregoing. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Company or any of the prospective sellers, or any of their
respective Affiliates, directors, officers or controlling Persons and shall
survive the transfer of securities by any seller. In no event shall the
liability of any selling holder of Registrable Securities hereunder be greater
in amount than the dollar amount of
 

 
24

--------------------------------------------------------------------------------

 

the proceeds received by such holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
 
 
(c) Each indemnified party hereunder shall give prompt written notice to the
indemnifying party of any Claim commenced against it in respect of which
indemnity may be sought hereunder, but failure to so notify the indemnifying
party shall not relieve such indemnifying party from any liability which it may
have under the indemnity provided in this Section 4.4, unless and to the extent
the indemnifying party shall have been actually and materially prejudiced by the
failure of such indemnified party to so notify the indemnifying party.  Such
notice shall describe in reasonable detail such Claim.  In case any Claim is
brought against an indemnified party, the indemnified party shall be entitled to
hire, at its own expense, separate counsel and participate in the defense
thereof.  If the indemnifying party so elects within a reasonable time after
receipt of notice, the indemnifying party may assume the defense of the Claim at
the indemnifying party’s own expense with counsel chosen by the indemnifying
party and approved by the indemnified party, which approval shall not be
unreasonably withheld, and the indemnified party may participate in such defense
at its own expense; provided, however, that the indemnifying party will not
settle or compromise any Claim, or consent to the entry of any judgment with
respect to any such pending or threatened Claim, without the written consent of
the indemnified party unless such settlement, compromise or consent secures the
unconditional release of the indemnified party from all liabilities arising out
of such Claim; provided, further, that if the defendants in any such Claim
include both the indemnified party and the indemnifying party and the
indemnified party reasonably determines, based upon advice of legal counsel,
that such Claim involves a conflict of interest (other than one of a monetary
nature) that would reasonably be expected to make it inappropriate for the same
counsel to represent both the indemnifying party and the indemnified party, then
the indemnifying party shall not be entitled to assume the defense of the
indemnified party and the indemnified party shall be entitled to separate
counsel at the indemnifying party’s expense, which counsel shall be chosen by
the indemnified party and approved by the indemnifying party, which approval
shall not be unreasonably withheld; and provided, further, that it is understood
that the indemnifying party shall not be liable for the fees, charges and
disbursements of more than one separate firm for the indemnified parties.  If
the indemnifying party assumes the defense of any Claim, all indemnified parties
shall thereafter deliver to the indemnifying party copies of all notices and
documents (including court papers) received by such indemnified parties relating
to the Claim, and each indemnified party shall cooperate in the defense or
prosecution of such Claim.  Such cooperation shall include the retention and
(upon the indemnifying party’s request) the provision to the indemnifying party
of records and information that are reasonably available to the Indemnified
Party and that are reasonably relevant to such Claim and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.  If the indemnifying party is
not entitled to assume the defense of such Claim as a result of the second
proviso to the fourth sentence of this Section 4.4(c), the indemnifying party’s
counsel shall be entitled to conduct the indemnifying party’s defense and
counsel for the indemnified party shall be entitled to conduct the defense of
the indemnified party, it being understood that both such counsel will cooperate
with each other, to the extent feasible in light of the conflict of interest or
different available legal defenses, to conduct the defense of such action or
proceeding as efficiently as possible.  If the indemnifying party is not so
entitled to assume the defense of such action or does not assume the defense,
after having
 

 
25

--------------------------------------------------------------------------------

 

received the notice referred to in the first sentence of this Section 4.4(c),
the indemnifying party will pay the reasonable fees and expenses of counsel for
the indemnified party; in that event, however, the indemnifying party will not
be liable for any settlement of any Claim effected without the written consent
of the indemnifying party, which may not be unreasonably withheld, delayed or
conditioned.  If the indemnifying party is entitled to assume, and assumes, the
defense of an action or proceeding in accordance with this Section 4.4(c), the
indemnifying party shall not be liable for any fees and expenses of counsel for
the indemnified party incurred thereafter in connection with that action or
proceeding except as set forth in the proviso in the fourth sentence of this
Section 4.4(c).  Unless and until a final judgment is rendered that an
indemnified party is not entitled to the costs of defense under the provisions
of this Section 4.4(c), the indemnifying party shall reimburse, promptly as they
are incurred, the indemnified party’s costs of defense.  The indemnifying
party’s obligation to indemnify the indemnified parties for Claims hereunder is
irrespective of whether the indemnified party has itself made payments in
respect of such Claims.
 
 
(d) (i)  If the indemnification provided for in this Section 4.4 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any Claim or expenses referred to herein, then the indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such Claim or expenses in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party and indemnified party in connection with the actions which
resulted in such Claim or expenses, as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 4.4(d) as a result of the Claim and
expenses referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such party in connection with any action or
proceeding.
 
 
(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in Section 4.4(d)(i). No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
 
(e) Indemnification similar to that specified in this Section 4.4 (with
appropriate modifications) shall be given by the Company and each seller of
Registrable Securities with respect to any required registration or other
qualification of securities under any law or with any governmental authority
other than as required by the Securities Act.
 

 
26

--------------------------------------------------------------------------------

 



(f) The obligations of the parties under this Section 4.4 shall be in addition
to any liability which any party may otherwise have to any other party.
 
 
SECTION 4.5 Required Reports. So long as there are Registrable Securities, the
Company shall not terminate its status as an issuer required to file reports
under the Exchange Act (even if the Exchange Act or the rules and regulations
thereunder would permit such termination) and the Company agrees that it will
use reasonable best efforts to timely file the reports required to be filed by
it under the Securities Act and the Exchange Act and it will take such further
action as any Investor may reasonably request, all to the extent required from
time to time to enable such Investor to sell shares of Registrable Securities
pursuant to this Agreement, including without registration under the Securities
Act within the limitation of the exemptions provided by (i) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the SEC.  Upon the request of
any Investor, the Company will deliver to such Investor a written statement as
to whether it has complied with such requirements.
 
SECTION 4.6 Holdback Agreement. If any Company Offering or any sale of
securities in connection with a registration under Article III hereof shall be
in connection with an underwritten public offering, each of the Company and each
Investor agree and, if so requested by any underwriter in connection with such
offering or sale, shall enter into a customary agreement with such underwriter
agreeing, not to effect any sale or distribution, including, in the case of
Investors, any sale pursuant to Rule 144 under the Securities Act, of any such
securities of the Company, or options or other rights convertible into, or
exchangeable or exercisable for, such securities (other than as part of such
underwritten public offering), within seven (7) days before, or ninety (90) days
(or such lesser period as the managing underwriters may permit) after, the
effective date of any such Company Offering or registration pursuant to Article
III or the closing of any sale of securities in connection with a registration
under Section 3.2 (except as part of any such registration or sale) (such
period, a “Holdback Period”); provided, that, notwithstanding the foregoing,
with respect to any Company Offering, the Investors shall have no obligation
under this Section 4.6, and shall not be required to enter into any agreement
with an underwriter pursuant to this Section 4.6, in each case that is more
restrictive than the obligations imposed on and agreements required to be
entered into by the directors and senior executive officers of the Company in
connection with such Company Offering and/or in each case that would restrict or
prohibit a Sell-Down.
 
SECTION 4.7 No Inconsistent Agreement. The Company represents and warrants that
it will not enter into, or cause or permit any of its Subsidiaries to enter
into, any agreement which conflicts with or limits or prohibits the exercise of
the rights granted to the holders of Registrable Securities in this Agreement.

 
27

--------------------------------------------------------------------------------

 



 
ARTICLE V
 
 
 
PREEMPTIVE RIGHTS; SHARE REPURCHASES
 
 
SECTION 5.1 Company Sale of Covered Securities.  If the Company offers to sell
Covered Securities in a public or private offering of Covered Securities solely
for cash (a “Qualified Offering”), the Stockholder Parties shall be afforded the
opportunity to acquire from the Company, for the same price and on the same
terms as such Covered Securities are offered, in the aggregate up to the amount
of Covered Securities required to enable it to maintain its then-current
Percentage Interest, but solely to the extent that (i) any such issuance of
shares of Covered Securities would not result in the issuance of Covered
Securities that would require a vote of the stockholders of the Company pursuant
to the rules of the NYSE and (ii) the Company Board determines in its good faith
discretion that the acquisition of such Covered Shares by the Stockholder will
not jeopardize or endanger the availability to the Company of its net operating
loss carryforwards to be used to offset its taxable income in such year or
future years, and the basis for such determination shall be provided to the
Stockholder in writing; provided, however, that this Section 5.1 shall not apply
to any Qualified Offering the gross proceeds of which, together with the
aggregate gross proceeds of any other Qualified Offering of Covered Securities
after the date hereof, do not exceed $1,000,000.  For the avoidance of doubt, to
the extent that the Stockholder Parties’ acquisition of Covered Securities
required to enable the Stockholder Parties to maintain their then-current
Percentage Interest would result in an event described in clause (i) or (ii) of
the preceding sentence, the Stockholder Parties may nonetheless acquire up to
the maximum amount that would not result in the occurrence of such event. In
addition prior to the date of this Agreement, the Company and the Company Board
will have taken all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or other agreements or the laws of its state of incorporation (including,
without limitation, Section 203 of the Delaware General Corporation Law) that is
or could become applicable to Stockholder as a result of the Stockholder
exercising its rights under this Section 5.1 to acquire Covered Securities as
set forth herein; provided that the Company and the Company Board shall not be
required to take any such action in respect of the Company’s Section 382 Rights
Agreement, dated as of January 20, 2009, between the Company and American Stock
Transfer & Trust Company, LLC (the “382 Rights Agreement”) (which will not be
applicable to the extent clause (ii) above does not apply).
 
 
 
SECTION 5.2 Notice.  Prior to making any Qualified Offering of Covered
Securities, the Company shall give the Stockholder written notice of its
intention (including, in the case of a registered public offering and to the
extent possible, a copy of the prospectus included in the registration statement
filed in respect of such), describing, to the extent then known, the anticipated
amount of securities, price (or, in the case of a registered public offering, an
estimated range of prices) and other material terms upon which the Company
proposes to offer the same.  The Stockholder shall have ten (10) days from the
provision of such notice to notify the Company in writing that it intends to
exercise such preemptive purchase rights and as to the amount of Covered
Securities the Stockholder desires to purchase, up to the maximum


 

 
28

--------------------------------------------------------------------------------

 

amount calculated pursuant to Section 5.1 (the “Designated Securities”).  Such
notice shall constitute a non-binding indication of interest of the Stockholder
to purchase the amount of Designated Securities so specified (or a
proportionately lesser amount if the amount of Covered Securities to be offered
in such Qualified Offering is subsequently reduced) at the price (or range of
prices) and other terms set forth in the Company’s notice to it.  The failure to
respond during such ten (10) day period shall constitute a waiver of preemptive
rights in respect of such offering.  Any notice provided by the Company pursuant
to this Section 5.2, and any information provided to the Stockholder otherwise
in connection with such Qualified Offering, shall be subject to the terms of the
Confidentiality Agreement applicable to “Evaluation Material” thereunder until
the 90th day following the consummation of any such Qualified Offering of
Covered Securities, regardless of any termination thereof.  If the sale of
Covered Securities contemplated by the Qualified Offering described in such
notice delivered to the Stockholder (i) is not subject to a binding agreement
between the Company and the purchasers of such Covered Securities, (ii) is not
otherwise consummated within thirty (30) days of delivery of such notice to the
Stockholder, or (iii) if the terms of such binding agreement in respect of the
Qualified Offering are materially amended, or if the terms relating to price are
amended whatsoever, then such Qualified Offering shall again be subject to the
requirements of this Article V.
 
 
SECTION 5.3 Purchase Mechanism.  (a)  If the Stockholder exercises its
preemptive purchase rights provided in this Article V with respect to a
Qualified Offering that is an underwritten public offering or a private offering
made to qualified institutional buyers (as such term is defined in Rule 144A
under the Act) for resale pursuant to Rule 144A under the Act, the Company shall
offer the Stockholder, if such underwritten public offering or Rule l44A
offering is consummated, the Designated Securities (as adjusted downward or, at
the Stockholder’s option, upward to reflect the actual size of such offering
when priced) at the same price and on the same terms as the Covered Securities
are offered to the initial purchasers in such offering and shall provide written
notice of such price to the Stockholder as soon as practicable prior to such
consummation.

 
 
(b) If the Stockholder exercises its preemptive rights provided in this Article
V with respect to a Qualified Offering that is not an underwritten public
offering or Rule 144A offering (a “Private Placement”), the closing of the
purchase of the Covered Securities with respect to which such right has been
exercised shall be conditioned on the consummation of the Private Placement
giving rise to such preemptive purchase rights and shall take place
simultaneously with the closing of the Private Placement or on such other date
as the Company and the Stockholder shall agree in writing; provided that the
actual amount of Covered Securities to be sold to the Stockholder pursuant to
its exercise of preemptive rights hereunder shall be reduced if the aggregate
amount of Covered Securities sold in the Private Placement is reduced and, at
the option of the Stockholder (to be exercised by delivery of written notice to
the Company within five (5) Business Days of receipt of notice of such
increase), shall be increased if such aggregate amount of Covered Securities
sold in the Private Placement is increased.  In connection with its purchase of
Designated Securities, the Stockholder shall, if it continues to wish to
exercise its preemptive rights with respect to such offering, execute an
agreement containing representations, warranties and agreements of the
Stockholder that are substantially
 

 
29

--------------------------------------------------------------------------------

 

similar in all material respects to the agreements executed by other purchasers
in such Private Placement.
 
 
(c) If, prior to consummation of Qualified Offering, the terms of the proposed
issuance change with the result that the price is less than the minimum price or
more than the maximum price set forth in the notice contemplated by Section 5.2
or the other principal terms are more favorable in any material respect to the
prospective purchaser than those set forth in such notice, it shall be necessary
for a separate notice to be furnished, and the terms and provisions of this
Article V separately complied with.
 
 
SECTION 5.4 Termination of Preemptive Rights.  Anything to the contrary in this
Article V notwithstanding, the preemptive right to purchase Covered Securities
granted by this Article V shall terminate as of and not be available for any
offering that commences at any time after the date on which the Stockholder
Transfers any Shares, other than Transfers (i) to Affiliates of the Stockholder
or (ii) pursuant to a Sell-Down.
 
 
SECTION 5.5 Notice of Share Repurchase, Redemption.  Unless otherwise instructed
in writing by the Stockholder, following the date hereof and until the earlier
of (i) the fifth anniversary of the date hereof, (ii) such time as the
Stockholder Parties’ Adjusted Ownership no longer exceeds 10% and (iii) such
time as the Stockholder Parties no longer hold any indebtedness of the Company,
the Company will not, directly or indirectly, redeem, purchase or otherwise
acquire, any of its Voting Securities without providing the Stockholder at least
90 days prior written notice, which notice shall not be delivered prior to the
date of public announcement of such proposed redemption or repurchase. Beginning
on the date of delivery of such notice until the first to occur of (i) the date
such share repurchase, redemption or acquisition is commenced or (ii) the date
such Stockholder receives notice from the Company that it has abandoned the
repurchase, redemption or acquisition disclosed in such notice, the Stockholder
Parties shall be permitted to Transfer Equity Securities of the Company without
regard to the Lock-Up Period and shall have no obligation pursuant to Section
4.6 hereof, in each case to the extent reasonably required to ensure that no
Stockholder Party, or a direct or indirect owner of such Stockholder Party (that
is a non-U.S. person) is deemed to be a 10% or more owner of the Company for
purposes of the portfolio interest exemption from withholding as set forth in
Sections 871 and 881 of the Internal Revenue Code of 1986, as amended (a
“Sell-Down”).  Notwithstanding the foregoing, the Company shall not, directly or
indirectly, redeem, purchase or otherwise acquire any of its Voting Securities
prior to the date which is 90 days following the closing of the Public Offering.
 
 
ARTICLE VI
 
 
STANDSTILL
 
 
SECTION 6.1 No Acquisition.  Prior to the first anniversary of the date of this
Agreement, each of the Investors shall not, and shall cause each of their
respective controlled
 

 
30

--------------------------------------------------------------------------------

 

Affiliates not to, directly or indirectly, acquire, or agree to acquire, by
purchase or otherwise, beneficial ownership of any Capital Stock of the Company
(except pursuant to the Purchase Agreement, the provisions of Article V of this
Agreement, the exchange of rights issued pursuant to the 382 Rights Agreement,
the exercise of the Warrants, or the conversion of any convertible indebtedness
acquired in connection with the Company Refinancing or by way of any stock
split, dividend, spin-off, combination, reclassification or recapitalization of
the Company and its Common Stock) to the extent such acquisition would result in
such Investor and its controlled Affiliates beneficially owning in excess of
19.9% of the Voting Securities of the Company; provided that, for purposes of
this Section 6.1, “beneficial ownership” shall have the meaning given to such
term in Rule 13d-3 of the Exchange Act without regard to the proviso included in
the definition of “beneficial ownership” set forth in Section 1.1 hereof.  For
the avoidance of doubt, this prohibition shall not apply to acquisitions of (i)
the Company’s convertible Indebtedness (or the conversion of such convertible
Indebtedness into Capital Stock of the Company) issued in connection with the
Company Refinancing, (ii) the Warrants (or the receipt of the Common Stock of
the Company upon exercise of the Warrants), (iii) in connection with any
exchange of rights under the 382 Rights Agreement; (iv) purchases of Covered
Securities in a Qualified Offering pursuant to and subject to the limitations
set forth in Article V hereof and (v) purchases of Common Stock on the market
if, and to the extent, required to maintain such Investor’s Ownership Percentage
after giving effect to any preemptive rights available to such Investor pursuant
to Article V.  Notwithstanding anything to the contrary herein, nothing in this
Agreement shall be construed as an exemption of any Investor from the provisions
of the 382 Rights Agreement, or a waiver of the applicability thereof, absent
(and solely to the extent of) an express determination of exemption or
inapplicability by the Company Board in accordance with the terms of the 382
Rights Agreement.
 
 
SECTION 6.2 Other Restrictions.  Each of the Investors shall not, and will cause
its controlled Affiliates not to, directly or indirectly, alone or in concert
with others, unless specifically requested in writing by the Chief Executive
Officer of the Company or by a resolution of the Company Board, take any of the
actions set forth below (or take any action that would require the Company to
make an announcement regarding any of the following:
 
 
(a) effect, seek, offer, engage in, propose (whether publicly or otherwise) or
cause or participate in, or assist any other Person to effect, seek, engage in,
offer, cause, propose (whether publicly or otherwise) or participate in:
 
 
(i) any acquisition of beneficial ownership of Voting Securities of the Company
which would result in a breach of Section 6.1 of this Agreement;
 
 
(ii) any tender or exchange offer, merger, consolidation, share exchange,
business combination, recapitalization, restructuring, liquidation, dissolution
or other extraordinary transaction involving the Company or any material portion
of its business or any purchase of all or any substantial part of the assets of
the Company or any material portion of its business; provided that, if
 

 
31

--------------------------------------------------------------------------------

 

such transaction is being conducted by a third-party unaffiliated with such
Investor, the foregoing shall not prevent such Investor from tendering,
exchanging, exercising voting rights in respect of, or otherwise exercising
rights in respect of and opting to receive the benefit of such transactions in
the same manner as offered to other holders of the Company’s Common Stock not
participating in the “group” (as such term is used in Section 13(d)(3) of the
Exchange Act) conducting such transaction; or
 
 
(iii) any “solicitation” of “proxies” (as such terms are used in the proxy rules
of the SEC, but without regard to the exclusion set forth in Section
14a-1(l)(2)(iv) from the definition of “solicitation”) with respect to the
Company or any of its Affiliates or any action resulting in the Stockholder, or
any of its controlled Affiliates, or such other Person becoming a “participant”
in any “election contest” (as such terms are used in the proxy rules of the SEC)
with respect to the Company or any of its Subsidiaries.
 
 
(b) propose any matter for submission to a vote of stockholders of the Company
or any of its Affiliates;
 
 
(c) seek election to, seek to place a representative on, or seek the removal of,
any director of the Company or any of its Affiliates;
 
 
(d) except as contemplated by this Agreement and except for proxies granted to
Affiliates of the Stockholder (and their respective employees, attorneys and
agents (other than Persons who are attorneys and agents solely as a result of
the granting of such proxy), grant any proxy with respect to any Capital Stock
of the Company;
 
 
(e) form, join or participate in a “group” (as such term is used in Section
13(d)(3) of the Exchange Act) with respect to any Capital Stock of the Company,
or deposit any Capital Stock of the Company in a voting trust or, except as
contemplated by this Agreement, subject any Capital Stock of the Company to any
arrangement or agreement with respect to the voting of such Capital Stock or
other agreement having similar effect;
 
 
(f) take any other actions to seek to affect the control of the Company Board or
the management of the Company or any of its Affiliates, including publicly
suggesting or announcing its willingness to engage in or have another Person
engage in a transaction that could reasonably be expected to result in a
business combination or to increase the percentage of Capital Stock owned by the
Investor; provided that from and after the first anniversary of this Agreement,
each Investor and its Affiliates shall not be prohibited by this clause (g) from
acquiring Capital Stock of the Company;
 

 
32

--------------------------------------------------------------------------------

 



(g) enter into any discussions, negotiations, arrangements or understandings
with any Persons with respect to any of the foregoing, or advise, assist,
encourage or seek to persuade others to take any action with respect to any of
the foregoing; or
 
 
(h) disclose to any Person (other than an Affiliate) or otherwise induce,
encourage, discuss or facilitate, any intention, plan or arrangement
inconsistent with the foregoing or with the restrictions on transfer set forth
in Article II or form any such intention which would result in the Company or
any of its Affiliates or any Investor or any of its Affiliates being required to
make any such disclosure in any filing with a Governmental Authority or being
required to make a public announcement with respect thereto;
 
 
provided, however, that notwithstanding the foregoing restrictions, each
Investor shall be entitled to make any disclosure required by securities or
similar disclosure laws, as advised in writing by outside counsel reasonably
familiar with such matters; provided, further that the Stockholder shall not be
prohibited from requesting that the Company Board consider nominating a designee
of the Stockholder for election to the Company Board and, if so elected, from
assisting such designee in the conduct of such designee’s office and the
fulfillment of such designee’s fiduciary duties in such office.  Subject to
Section 7.1, nothing in this Agreement, including this Section 6.2, will
prohibit, limit, condition or delay each Investor’s ability (i) to vote
(including by proxy) or consent with respect to any matter properly brought
before stockholders of the Company for a vote or consent, or (ii) to tender or
exchange its shares); provided, further, that the Stockholder shall not be
required to take any such action as a result of the request of the Company or a
resolution of the Company Board, but, if so requested, prior to receipt of
written notice from the Company to the contrary, the Stockholder may continue to
take such actions that are reasonably related to the matters addressed in,
reasonably in furtherance of, and not in conflict with, such request or
resolution and, if available, the publicly stated position of the Company with
respect to the matters addressed therein.
 
 
SECTION 6.3 Termination of Standstill.  The provisions of this Article VI
(except for the last sentence of Section 6.1 hereof) shall terminate in respect
of any individual Investor in the event (i) the Company Board approves a tender
offer for 50% or more of the outstanding Capital Stock of the Company (provided
that if such offer is withdrawn or expires without being consummated, this
Article VI shall be reinstated),(ii) it is publicly disclosed that Capital Stock
representing 33-1/3% or more of the voting power of the Company’s stockholders
have been acquired by any Person (including any group of Persons acting in
concert) other than such Investor and its Affiliates, (iii) of (a) the filing by
the Company of a voluntary petition in bankruptcy; (b) the entry of an order of
relief in any bankruptcy or insolvency proceeding in respect of the Company or
the entry of an order that the Company is a bankrupt or insolvent; or (c) any
involuntary proceeding seeking liquidation, reorganization or other relief
against the Company under any bankruptcy, insolvency or other similar law now or
hereafter in effect that has not been dismissed 60 days after the commencement
thereof, (iv) of the public announcement of any merger, consolidation, share
exchange, business combination, recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction, in each case involving a change
of control of the Company or substantially all of its business or any
 

 
33

--------------------------------------------------------------------------------

 

purchase of all or substantially all of the assets of the Company or
substantially all of its business, in each case conducted by any Person
(including any group of Persons acting in concert) other than such Investor and
its Affiliates, (v) solely with respect to the Stockholder Parties, the
Stockholder Parties’ aggregate Adjusted Ownership has not exceeded 9.9% for 120
consecutive days or (vi) of the first anniversary of the first date upon which
the Warrants may be exercised in accordance with their terms.
 
 
ARTICLE VII
 
 
VOTING LIMITATION
 
 
SECTION 7.1 Limitation on Voting.  At any meeting of the Company’s stockholders,
however called, including any adjournment or postponement thereof, or in
connection with any written consent of the Company’s stockholders, unless
otherwise consented to by the Company Board:
 
 
(a) each Investor shall, and shall cause its controlled Affiliates to, appear at
each such meeting or otherwise cause all Capital Stock of the Company
beneficially owned or owned of record by such Investor or its controlled
Affiliates entitled to vote on any matter at such meeting to be duly counted as
present thereat for purposes of calculating a quorum (to the extent such shares
of Capital Stock may be so counted);
 
 
(b) with respect to any proposals requiring approval by the affirmative vote of
a percentage of the votes cast in respect of such proposal, in person or by
proxy, at such meeting, each Investor shall, and shall cause its controlled
Affiliates to, vote, or cause to be voted, collectively, that number of shares
of its and their Capital Stock entitled to be voted in respect of such proposal
representing no more than the Voting Threshold in respect of such proposal, and
shall cause any remaining shares of its and their Capital Stock entitled to vote
thereon to be properly withheld (but not cast as abstaining votes) from voting
on such matter (such remaining shares, the “Withheld Shares”);
 
 
(c) with respect to any proposals at any such meeting requiring approval by the
affirmative vote of a percentage of the outstanding shares of Capital Stock or
of aggregate voting power entitled to vote in respect of such proposal, in
person or by proxy, at such meeting, or in respect of any written consent of the
Company’s stockholders, or any proposal in respect of which the provisions of
Section 7.1(b) cannot or do not apply, each Investor shall, and shall cause its
controlled Affiliates to, vote, or cause to be voted, all shares of its and
their Capital Stock entitled to be voted in respect of such proposal in excess
of the Voting Threshold (such excess shares, the “Excess Shares”) in the same
proportion as all other votes cast on such proposal (including any votes cast by
such Investor and its controlled Affiliates other than Excess Shares).
 

 
34

--------------------------------------------------------------------------------

 



SECTION 7.2 No Inconsistent Agreements.  Each Investor hereby represents,
warrants, covenants and agrees that, except for this Agreement, the neither such
Investor nor any of its controlled Affiliates (a) have entered into, and none
shall enter into at any time while this Agreement remains in effect, any voting
agreement or voting trust with respect to such Investor’s or its controlled
Affiliates’ Capital Stock of the Company and (b) have granted, and none shall
grant at any time while this Agreement remains in effect, a proxy, consent or
power of attorney with respect to such Investor’s or its controlled Affiliates’
Capital Stock of the Company that is inconsistent with this Agreement.
 
 
SECTION 7.3 Termination of Voting Rights.  The provisions of this Article VII
shall terminate in respect of any individual Investor in the event (i) the
Company Board approves a tender offer for 50% or more of the outstanding Capital
Stock of the Company (provided that if such offer is withdrawn or expires
without being consummated, this Article VII shall be reinstated), (ii) it is
publicly disclosed that Capital Stock representing 33-1/3% or more of the voting
power of the Company’s stockholders has been acquired by any Person (including
any group of Persons acting in concert) other than such Investor and its
Affiliates, (iii) of (a) the filing by the Company of a voluntary petition in
bankruptcy; (b) the entry of an order of relief in any bankruptcy or insolvency
proceeding in respect of the Company or the entry of an order that the Company
is bankrupt or insolvent; or (c) any involuntary proceeding seeking liquidation,
reorganization or other relief against the Company under any bankruptcy,
insolvency or other similar law now or hereafter in effect that has not been
dismissed 60 days after the commencement thereof, (iv) of the public
announcement of any merger, consolidation, share exchange, business combination,
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction, in each case involving a change of control of the Company or
substantially all of its business or any purchase of all or substantially all of
the assets of the Company or substantially all of its business, in each case
conducted by any Person (including any group of Persons acting in concert) other
than such Investor and its Affiliates, or (v) solely with respect to the
Stockholder Parties, upon the date that the Stockholder Parties’ aggregate
Adjusted Ownership has not exceeded 9.9% for 120 consecutive days.
 
 
                               ARTICLE VIII                                
 
 
MISCELLANEOUS
 
 
SECTION 8.1 Governing Law; Venue. This Agreement shall be deemed to be made in
and in all respects shall be interpreted, construed and governed by and in
accordance with the laws of the State of New York (except to the extent that
mandatory provisions of Delaware law are applicable).  The parties hereby
irrevocably submit to the jurisdiction of the courts of the State of New York
and the federal courts of the United States of America located in the State of
New York solely for the purposes of any suit, action or other proceeding between
any of the parties hereto arising out of this Agreement or any transaction
contemplated hereby, and hereby waive, and agree to assert, as a defense in any
action, suit or proceeding for the interpretation or enforcement hereof, that it
is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof

 
35

--------------------------------------------------------------------------------

 

may not be appropriate or that this Agreement may not be enforced in or by such
courts, and the parties hereto irrevocably agree that all claims with respect to
such action or proceeding shall be heard and determined in such New York state
or federal court.  The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 8.5 or in such other
manner as may be permitted by law, shall be valid and sufficient service
thereof.    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
SECTION 8.2 Attorney’s Fees.  In the event of any action of any kind between the
parties hereto with respect to this Agreement, the prevailing party shall be
entitled to recover from the other party its reasonable attorney’s fees and
related costs, expenses and disbursements incurred in connection with such
action.

 
 
SECTION 8.3 Termination.  The provisions of Article III and Article IV of this
Agreement shall terminate upon the earliest to occur of (a) the date when no
Registrable Securities remain outstanding, (b) June 30, 2017 and (c), solely
with respect to any individual Investor, when such Investor no longer holds any
Registrable Securities or Warrants.    The remaining provisions of this
agreement shall terminate in accordance with their terms, or, if no such
termination is provided for hereunder, shall survive until terminated by written
agreement of each of the parties hereto.  Nothing herein shall relieve any party
from any liability for the breach of any provisions set forth in this Agreement.
 
SECTION 8.4 Entire Agreement; Amendments. This Agreement and the Transaction
Agreements constitute the full and entire understanding and agreement between
the parties with regard to the subjects hereof and thereof, and no party shall
be liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or
therein.  Except as expressly provided herein, neither this Agreement nor any
term hereof may be amended, waived, discharged or terminated other than by a
written instrument signed by the party against whom enforcement of any such
amendment, waiver, discharge or termination is sought.
 
SECTION 8.5 Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt, (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid.  All notices hereunder shall be delivered as set forth below,
or pursuant to such other instructions as may be designated in writing by the
party to receive such notice.

 
36

--------------------------------------------------------------------------------

 



If to the Stockholder to it at:
 
Paulson & Co. Inc.
1251 Avenue of the Americas, 50th Floor
New York, New York 10020
Attn:  Mr. Michael Waldorf
Telephone:  (212) 956-2221
Fax:  (212) 351-5886
 
with a copy to (which copy alone shall not constitute notice):
 
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue, 18th Floor
New York, New York 10176
Attn:    Stephen M. Schultz, Esq.
Telephone:  (212) 986-6000
Fax:  (212) 986-8866
 
If to the Company:
 
Conseco, Inc.
11825 North Pennsylvania Street
Carmel, Indiana 46032
Attn: General Counsel
Telephone:  (317) 817-2889
Fax:  (317) 817-2826
 
with a copy to (which copy alone shall not constitute notice):
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Gary I. Horowitz, Esq.
Telephone:  (212) 455-2000
Fax:  (212) 455-2502
 
SECTION 8.6 Specific Performance. The Company and the Stockholder acknowledge
and agree that irreparable damage to the other party would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that each party shall be entitled to an injunction, injunctions or other
equitable relief, without the necessity of posting a bond, to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
the parties may be entitled by law or equity.

 
37

--------------------------------------------------------------------------------

 



 
SECTION 8.7 Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
the part of any party hereto of any breach, default or noncompliance under this
Agreement or any waiver on such party's part of any provisions or conditions of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.
 
SECTION 8.8 No Third Party Beneficiaries. Other than as set forth in Section
4.4, nothing in this Agreement, expressed or implied, is intended to confer upon
any person, other than the parties hereto or their respective successors, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
 
 
SECTION 8.9 Successors, Assigns; Transferees. This Agreement shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns and transferees. Except as expressly
provided herein, this Agreement may not be assigned by any party hereunder
except by operation of law or with the prior written consent of the Company, in
the case of any assignment by an Investor, or of the Stockholder, in the case of
the Company, except that an Investor hereunder may assign the rights to cause
the Company to register any Registrable Securities that such Investor Transfers
to a transferee pursuant to and in accordance with this Agreement (but, for so
long as such Investor holds Equity Securities of the Company, no such Transfer
or assignment shall relieve such Investor of its obligations hereunder), if such
transferee (a) (i) acquires at least 10% of the Registrable Securities (other
than convertible Indebtedness issued in connection with the Company Refinancing)
pursuant to such transfer and (ii) as a result of such acquisition, beneficially
owns at least 10% of the Common Stock of the Company (excluding convertible
Indebtedness issued in connection with the Company Refinancing) or (b) is an
Affiliate of the Stockholder (a transferee described in clause (a), an
“Unaffiliated Assignee”, a transferee described in clause (b), an “Affiliated
Assignee”, and collectively, the “Permitted Assignees”), in each case subject to
the succeeding sentence.  Any purported Permitted Assignee shall agree to be
bound by and subject to the obligations attributable to an Investor and of a
holder of Registrable Securities found in Articles I, II, III, IV, VI, VII and
VIII of this Agreement but excluding any rights and obligations attributable
solely to the Stockholder or, in the case of an Unaffiliated Assignee, to an
Affiliated Assignee) and, solely with respect to purported Permitted Assignees
that are Affiliates of the Stockholder, Article V hereof, and as a condition to
such transferee's receipt of such shares and such rights, such transferee, if
not already bound in writing by such provisions hereof, shall execute an
agreement in form and substance reasonably satisfactory to the Company, agreeing
to be bound by such provisions hereof.  For avoidance of doubt, however, no such
transfer and assignment shall (i) act to duplicate any limited rights to which
the Stockholder is otherwise entitled hereunder, including, without limitation,
the right to deliver no more than three Demand Notices pursuant to Section 3.2
hereunder or (ii) act to assign or transfer any of
 

 
38

--------------------------------------------------------------------------------

 

the rights and obligations set forth in Article V hereof except in respect of a
transfer and assignment to a Permitted Assignee who is also an Affiliate of the
Stockholder.
 
 
SECTION 8.10 Expenses.  Except as otherwise expressly provided herein, each of
the Company and the Stockholder shall bear its own respective expenses incurred
on its behalf with respect to this Agreement.
 
 
SECTION 8.11 Payment Obligations.  Notwithstanding anything to the contrary
herein, the Company will make any payment required to be made by it pursuant to
the terms of this Agreement only to the extent not prohibited by any material
agreement of the Company in effect on the date hereof, and any failure to make a
payment otherwise so required hereunder shall not constitute a default or breach
of the Company’s obligations hereunder to the extent so prohibited by any such
material agreement.
 
 
SECTION 8.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.  This Agreement may be executed by facsimile signature(s).
 
SECTION 8.13 Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.
 
SECTION 8.14 Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not considered in construing or
interpreting this Agreement.

 
39

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed the INVESTOR RIGHTS
AGREEMENT as of the date set forth in the first paragraph hereof.
 
 
CONSECO, INC.
 


 
By:  /s/ Edward J. Bonach
    Name:  Edward J. Bonach
Title:  Executive Vice President and
   Chief Financial Officer
 
 
 
PAULSON & CO. INC., on behalf of the several investment funds and accounts
managed by it
 


 
By:  /s/ Michael Waldorf

Name:  Michael Waldorf
Title:  Managing Director
 
 

 
 

--------------------------------------------------------------------------------

 

Annex A


Plan of Distribution


We are registering the shares offered by this prospectus on behalf of the
selling stockholders named in this prospectus.  The selling stockholders may,
from time to time, sell, transfer or otherwise dispose of any or all of their
shares of common stock or interests in shares of common stock on any stock
exchange, market or trading facility on which the shares are traded or in
private transactions directly or through one or more underwriters,
broker-dealers or agents.  If the shares of common stock are sold through
underwriters or broker-dealers, the selling stockholders will be responsible for
underwriting discounts or commissions or agent’s commissions.  These
dispositions may be at fixed prices, at prevailing market prices at the time of
sale, at prices related to the prevailing market price, at varying prices
determined at the time of sale, or at negotiated prices.
 
The selling stockholders will act independently of us in making decisions as to
the timing, manner and size of each sale.  The selling stockholders may use any
one or more of the following methods when disposing of shares or interests
therein:
 
·
in the over-the-counter market;
 
·
on any national securities exchange or market, if any, on which our common stock
may be listed at the time of sale;
 
·
in transactions otherwise than on an exchange or in the over-the-counter market,
or in a combination of any such transactions;
 
·
through block trades in which the broker or dealer so engaged will attempt to
sell the shares as agent, but may position and resell a portion of the block as
principal to facilitate the transaction;
 
·
through purchases by a broker or dealer as principal and resale by such broker
or dealer for its account pursuant to this prospectus;
 
·
in ordinary brokerage transactions and transactions in which the broker solicits
purchasers;
 
·
through writing of options, swaps, forwards, or derivatives;
 
·
in privately negotiated transactions;
 
·
in transactions to cover short sales;
 
·
through transactions in which broker-dealers may agree with the selling
stockholders to sell a specified number of such shares at a stipulated price per
share;
 
·
through a combination of any such methods of sale.

 

 

--------------------------------------------------------------------------------


 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment or supplement to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act of 1933, as
amended amending the list of selling stockholders to include the pledgee,
transferee or other successors in interest as selling stockholders under this
prospectus.
 
The selling stockholders may sell their shares of our common stock directly to
purchasers or may use brokers, dealers, underwriters or agents to sell such
shares. In effecting sales, brokers and dealers engaged by the selling
stockholders may arrange for other brokers or dealers to participate. Brokers or
dealers may receive commissions, discounts or concessions from a selling
stockholder or, if any such broker-dealer acts as agent for the purchaser of
such shares, from a purchaser in amounts to be negotiated. Such compensation
may, but is not expected to, exceed that which is customary for the types of
transactions involved. Broker-dealers may agree with a selling stockholder to
sell a specified number of such shares at a stipulated price per share, and, to
the extent such broker-dealer is unable to do so acting as agent for a selling
stockholder, to purchase as principal any unsold shares at the price required to
fulfill the broker-dealer commitment to the selling
stockholders.  Broker-dealers who acquire shares as principal may thereafter
resell such shares from time to time in transactions, which may involve block
transactions and sales to and through other broker-dealers, including
transactions of the nature described above, in the over-the-counter market or
otherwise at prices and on terms then prevailing at the time of sale, at prices
then related to the then-current market price or in negotiated transactions. In
connection with such resales, broker-dealers may pay to, or receive from, the
purchasers of such shares commissions as described above.
 
The selling stockholders and any broker-dealers or agents that participate with
the selling stockholders in sales of their shares of our common stock may be
deemed to be “underwriters” within the meaning of the Securities Act of 1933, as
amended in connection with such sales. In such event, any commissions received
by such broker-dealers or agents and any profit on the resale of such shares
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act of 1933, as amended.
 
From time to time, the selling stockholders may engage in short sales, short
sales against the box, puts and calls and other hedging transactions in our
securities, and may sell and deliver their shares of our common stock in
connection with such transactions or in settlement of securities loans. These
transactions may be entered into with broker-dealers or other financial
institutions. In addition, from time to time a selling stockholder may pledge
our shares pursuant to the margin provisions of customer agreements with
broker-dealers or other financial institutions. Upon delivery of such shares or
a default by a selling stockholder, the broker-dealer or financial institution
may offer and sell such pledged shares from time to time under this prospectus,
or under an amendment or supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933, as amended amending
the list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.
 
 

--------------------------------------------------------------------------------


 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
as amended provided that they meet the criteria and conform to the requirements
of that rule.
 
We are required to pay all fees and expenses incident to the registration of the
common stock. We have agreed to indemnify the selling stockholders against
certain losses, claims, damages and liabilities under the Securities Act of
1933, as amended.
 
The selling stockholders are subject to applicable provisions of the Securities
Exchange Act of 1934, as amended and the SEC’s rules and regulations, including
Regulation M, which provisions may limit the timing of purchases and sales of
the shares by the selling stockholders.
 
In order to comply with certain states’ securities laws, if applicable, the
shares may be sold in those jurisdictions only through registered or licensed
brokers or dealers.  In certain states the shares may not be sold unless the
shares have been registered or qualified for sale in such state, or unless an
exemption from registration or qualification is available and is obtained.


We will file supplements to this prospectus as required by item 508 of
Regulation S-K to the extent applicable.


The selling stockholders are not restricted as to the price or prices at which
they may sell their common shares. Sales of such common shares may have an
adverse effect on the market price of the securities, including the market price
of the common shares. Moreover, the selling stockholders are not restricted as
to the number of common shares that may be sold at any time, and it is possible
that a significant number of common shares could be sold at the same time, which
may have an adverse effect on the market price of the common shares.


We and the selling stockholders may agree to indemnify any underwriter,
broker-dealer or agent that participates in transactions involving sales of the
common shares against certain liabilities, including liabilities arising under
the Securities Act.



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF REQUEST FOR REMOVAL OF RESTRICTIVE LEGEND IN CONNECTION WITH A TRANSFER
PURSUANT TO RULE 144
 
To be delivered to:
 
Conseco, Inc.
11825 North Pennsylvania Street
Carmel, Indiana 46032
Attn: General Counsel
 
[Address of Transfer Agent]
 
 
Re:
Shares, Warrants or Common Stock issuable upon exercise of the Warrants or upon
conversion of convertible Indebtedness acquired by Stockholder in the Company
Refinancing (collectively, the “Securities”)

 
Reference is hereby made to the Investor Rights Agreement dated as of ______ __,
20__ (the “Rights Agreement”) by and among Conseco, Inc., a Delaware corporation
(the “Company”), and Paulson & Co. Inc., a Delaware corporation, on behalf of
the several investment funds and accounts managed by it, and any other Investors
agreeing in writing to be bound by the terms of the Rights
Agreement.  Capitalized terms used by not defined herein will have the
respective meanings ascribed to such terms in the Rights Agreement.


This letter relates to the following Securities held by the undersigned Investor
(the “Subject Securities”):


 
 [     ]
Warrants to acquire _________ shares of Common Stock represented by certificate
number(s): ________________________________________.



                 [     ]
_________ shares of Common Stock represented by certificate number(s):
________________________________________.



The undersigned Investor requests that the restrictive legend included on the
face of the Subject Securities described above pursuant to Section 2.2 of the
Rights Agreement (the “Restrictive Legend”) be removed.  In connection with such
request, the undersigned Investor does hereby certify that neither the
Restrictive Legend nor the restrictions on transfer set forth therein are
required to ensure that transfers of the Subject Securities will not violate the
registration requirements of the Securities Act for the reason checked below:
 
The Subject Securities are being Transferred in a transaction exempt from
registration under the Securities Act pursuant to Rule 144.  The Investor hereby
certifies that the Subject Securities are eligible for resale without limitation
under Rule 144 (other than company information requirements of paragraph (c) of
Rule 144).  In connection with this Transfer, the Investor hereby represents and
warrants as follows:
 
1.  
The Investor is not, and has not been at any time during the three months
preceding the date hereof, an affiliate (as defined under Rule 144) of the
Company;

 
2.  
The Subject Securities were acquired from the Issuer or from an affiliate of the
Issuer, and the full purchase price or other consideration was paid therefore,
at least six months prior to the date hereof; and

 
 

--------------------------------------------------------------------------------


 
3.  
The Investor is not aware of any material adverse information with regard to the
Company which has not been publicly disclosed.

 
Notwithstanding anything to the contrary herein, and without otherwise limiting
the Investor’s remedies under the Rights Agreement, if the Company is not in
compliance with the Company information requirements of paragraph (c) of Rule
144, the Investor hereby instructs the Company to disregard this request until
such time as the Company is again in compliance with such requirements of
paragraph (c) of Rule 144.
 
This certificate and the statements contained herein are made for the benefit of
the Company and the Company’s transfer agent on behalf of the undersigned
Investor.
 
[NAME OF INVESTOR]
 
By: _________________________________

 
 
  Name:

 
 
  Title:

 
Dated:  ___________, ____
 







 
 

--------------------------------------------------------------------------------

 
